Per Curiam.
Plaintiff appeals from an amended default judgment entered on his motion in the trial court. On appeal, plaintiff raises and briefs four issues as the basis for appellate relief.
A review of the record presented to this Court indicates, at least inferentially, that the amended de*9fault judgment appealed from was the result of cooperation, negotiation and participation on the part of counsel for both parties. In our view, plaintiff’s present, uncorroborated statement that he moved for entry of that judgment in order to obtain a final reviewable judgment does not overcome the record inference. ¥e are not persuaded that plaintiff is not seeking appellate relief from the relief he sought and consented to in the trial court. This may not he done. Dora v. Lesinski (1958), 351 Mich 579.
We find it is unnecessary to discuss this case further.
Affirmed with costs to defendant.